BE IT REMEMBERED:

THAT at the term of the Honorable Court of Appeals for the Tenth District of the State of Texas, begun and holden at Waco on the 1[st] day of January, 2015, present Chief Justice TOM GRAY and Justices REX D. DAVIS and AL SCOGGINS

In the cause

No. 10-14-00341-CV

IN RE MILTON JOHNSON, HAZEL EMBRA, JOYCE RATTLER, AND LASHUNDA WHITE

Original Proceeding

the following Judgment was entered on the 2[nd] day of February, 2015:

"Came on to be heard the original Petition for Writ of Mandamus filed herein by Relators Milton Johnson, Hazel Embra, Joyce Rattler, and Lashunda White, and the same having been considered, because it is the opinion of this Court that the Petition for Writ of Mandamus is meritorious and should be conditionally granted; it is therefore ordered, adjudged and decreed that the Petition for Writ of Mandamus be, and hereby is, conditionally granted in accordance with the opinion of this Court, and a writ of mandamus will issue only if Hearne City Council Members Hazel Embra, Joyce Rattler, Lashunda White, and Michael Werlinger fail, within seven days of the date of this judgment, to order the recall election of Council Member Maxine Vaughn and to fix the date for the recall election to be held within thirty-five days of the date of this judgment; and only if, after the recall election has been ordered and the date fixed, Hearne City Secretary Anna Florida fails to file with the Clerk of this Court a certified copy of the City Council's official action ordering the recall election."

I, SHARRI ROESSLER, Clerk of the Court of Appeals for the Tenth District of Texas, at the City of Waco, hereby certify that the foregoing is a true copy of the Judgment entered herein by this Court in the above entitled and numbered cause as appears of record in Minute Book 13, Page 377.

IN WITNESS WHEREOF, I hereunto set my hand and affix the seal of said Court at Waco, this 2nd day of February A.D. 2015.

SHARRI ROESSLER, Clerk

By: 	Nita Whitener		
Nita Whitener, Deputy Clerk
\s